         Case 2:19-cv-00183-DB Document 40 Filed 08/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   BRADY LEE STRELZ,                                             Case No. 2:19-cv-00183 DB
13                                                        Plaintiff, ORDER
14                      v.
15
     JACKSON, et al.,
16
                                                  Defendants.
17

18          Plaintiff Brady Strelz is appearing pro se and in forma pauperis in this civil rights action

19   pursuant to 42 U.S.C. § 1983. Currently before the court is defendants’ motion to modify the

20   discovery and scheduling order. Good cause appearing, IT IS HEREBY ORDERED that

21   defendants’ motion (ECF No. 39) is granted. The deadline to file a dispositive motion is

22   extended to August 30, 2020.

23   Dated: August 3, 2020

24

25
     DLB:9/DB/prisoner-civil rights/stre0183.dso eot(2)
26
27

28
